 Fill in this information to identify your case:

 Debtor 1                 Chad James Cossey
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Donielle Renee Cossey
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number           17-15526
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      340 Golden Pond St. Port Orchard,                              $336,000.00                              $125,000.00      Wash. Rev. Code §§ 6.13.010,
      WA 98366 Kitsap County                                                                                                   6.13.020, 6.13.030
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2016 Kia Sedona 15600 miles                                     $18,756.00                                      $0.00    Wash. Rev. Code §
      Vehicle valued by Kelly Blue book                                                                                        6.15.010(1)(c)(ii)
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2014 Chevy Silverado 55000 miles                                $25,200.00                                      $0.00    Wash. Rev. Code §
      Vehicle valued by Kelly Blue Book                                                                                        6.15.010(1)(c)(iii)
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Used Household Goods and                                         $3,500.00                                 $3,500.00     Wash. Rev. Code §
      Furnishings                                                                                                              6.15.010(1)(c)(i)
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Computers, game consoles, tablets,                               $1,000.00                                 $1,000.00     Wash. Rev. Code §
      stereo equipent, cell phones, and                                                                                        6.15.010(1)(c)(i)
      other electronic equipment                                                           100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor 1    Chad James Cossey
 Debtor 2    Donielle Renee Cossey                                                                       Case number (if known)     17-15526
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Bikes                                                                $20.00                                    $20.00        Wash. Rev. Code §
     Line from Schedule A/B: 9.1                                                                                                  6.15.010(1)(c)(ii)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Firearms                                                         $1,750.00                                  $1,750.00        Wash. Rev. Code §
     Line from Schedule A/B: 10.1                                                                                                 6.15.010(1)(c)(ii)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing                                                         $1,000.00                                  $1,000.00        Wash. Rev. Code §
     Line from Schedule A/B: 11.1                                                                                                 6.15.010(1)(a)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Jewelry                                                             $200.00                                   $200.00        Wash. Rev. Code §
     Line from Schedule A/B: 12.1                                                                                                 6.15.010(1)(a)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Family Pets                                                          $20.00                                    $20.00        Wash. Rev. Code §
     Line from Schedule A/B: 13.1                                                                                                 6.15.010(1)(c)(ii)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash on hand                                                         $20.00                                    $20.00        Wash. Rev. Code §
     Line from Schedule A/B: 16.1                                                                                                 6.15.010(1)(c)(ii)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking and/or savings                                          $2,100.00                                    $500.00        Wash. Rev. Code §
     Line from Schedule A/B: 17.1                                                                                                 6.15.010(1)(c)(ii)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA/ERISA/401k/Federal/State                                    $74,000.00                                       100%        Wash. Rev. Code § 6.15.020(3)
     Retirement/Pension/Profit Sharing
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Joint Debtor's Personal Injury for                               Unknown                                  $20,000.00         Wash. Rev. Code §
     Accident post petition                                                                                                       6.15.010(1)(d)(vi)
     Line from Schedule A/B: 34.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                    Chad James Cossey
                             First Name                     Middle Name             Last Name

 Debtor 2                    Donielle Renee Cossey
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number              17-15526
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Chad James Cossey                                                     X   /s/ Donielle Renee Cossey
              Chad James Cossey                                                         Donielle Renee Cossey
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       July 17, 2020                                                  Date    July 17, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
